DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 April 2021 has been entered.
 
Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 13 April 2021, have been entered in full. Claims 1-6, 8, 12, 14, 15, 17-29, 32-36, 38, 40-71, 73-75, 77-79, 81 and 82 are canceled. Claims 7, 13, 16, 37 and 80 are amended. Claims 7, 9-11, 13, 16, 30, 31, 37, 39, 72, 76 and 80 are under examination.

Information Disclosure Statement
The information disclosure statement(s) (IDS) (filed 13 April 2021) was received and complies with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Withdrawn Objections And/Or Rejection
The rejection to claims 7,10-12, 30, 31, 37, 39, 72, 76 and 80 under 35 U.S.C. 103 as being unpatentable over Sung et al. (WO 2014/066486; published 5/1/14) in view of Seehra et al. (US 2013/0243743; published 9/9/13) and Ogston-Tuck, S. (Continuing Professional Development Volume 29/No. 3:53-58, September 17, 2014),  as set forth at pages 2-6 of the previous Office Action (15 December 2020), is withdrawn in view of the amendment (13 April 2021).
The rejection to claims 9 and 81 under 35 U.S.C. 103 as being unpatentable over Sung et al., Seehra et al. and Ogston-Tuck, S., as applied to claim 7 above, and further in view of Panigrahi et al. (Hematology, Volume 13/No. 4:247-252, 2008), as set forth at page 7 of the previous Office Action (15 December 2020), is withdrawn in view of the amendment (13 April 2021).
The rejection to claims 13 and 16 under 35 U.S.C. 103 as being unpatentable over Sung et al., Seehra et al. and Ogston-Tuck, S., as applied to claim 7 above and further in view of Sherman et al. (US 2009/0163417; published June 2009), as set forth at pages 7-8 of the previous Office Action (15 December 2020), is withdrawn in view of the amendment (13 April 2021).

NEW CLAIM REJECTIONS/OBJECTIONS
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.  Claims 7, 10, 11, 30, 31, 37, 39, 72, 76 and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (Reference of record; WO 2014/066486; published 5/1/14) in view of Seehra et al. (Reference of record; US 2013/0243743; published 9/9/13), Cohen et al. (Long-term effect of splenectomy on transfusion requirements in Thalassemia Major, American Journal of Hematology 30:254-256, 1989) and Ogston-Tuck, S. (Reference of record; Continuing Professional Development Volume 29/No. 3:53-58, September 17, 2014).  
Sung et al. teach administering activin receptor type II (ActRII) signaling inhibitors to treat beta-thalassemia in humans (paras 0005, 0010, 0014, 0034, 0051 and 0053)(applies to claims 7 and 76). Sung et al. teach ActRII signaling inhibitor polypeptides to include ActRIIB (paras 0072 and 00120). Sung et al. teach an ActRIIB polypeptide sequence (SEQ ID NO:25) that is 100% identical to instant SEQ ID NO:25 (Sequence Search Result of record and Sung et al. para 0140)(applies to claims 7 and 39). Sung et al. teach an ActRIIB polypeptide sequence (SEQ ID NO:23) that is 100% identical to instant SEQ ID NO:23. See below, Sequence Search Result A (applies to claim 37). 
Sung et al. teach subcutaneously administering said ActRII signaling inhibitor once every 21 days at a dose of about 0.8 mg/kg or about 1.0 mg/kg (paras 0042 and 00204). Chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966)). Thus, the dosages/regimen taught by Sung et al. would decrease GDF11 levels and increase fetal hemoglobin levels in a subject (applies to claim 7, 30 and 31). Sung et al. teach wherein the ActRII signaling inhibitor applies to claim 37). Sung et al. teach that GDF11 levels and/or activity maybe further used to evaluate appropriate dosing and/or appropriate maintenance dose for a subject who is a candidate to be treated with an ActRII signaling inhibitor (paras 0038-0044). Sung et al. teach that GDF11 inhibits growth of precursors of red blood cell and thus the level of GDF11 can correlate with the level    of red blood    cells via hemoglobin and    hematocrit measurement (para 0045)(applies to claim 10). Sung et    al. teach    measuring hematological parameters such as hematocrit and hemoglobin (paras 0195, 00234-00235).
In summary, Sung et al. teach a method of treating beta-thalassemia comprising subcutaneously administering an ActRII signaling inhibitor at a dose of about 0.8 mg/kg or about 1.0 mg/kg at 21 days intervals, wherein the ActRII signaling inhibitor is 100% identical to instant SEQ ID NO:25. Sung et al. do not teach wherein the subject has a particular genotype in beta-thalassemia. Sung et al. do not teach wherein the subject has prior splenectomy. Sung et al. do not teach administering ActRII signaling inhibitors subcutaneously to the upper arm, abdomen or thigh.
Seehra et al. teach administering ActRII signaling inhibitors to treat ineffective erythropoiesis in patients with thalassemia. Seehra et al. teach splenomegaly as spleen enlargement. Seehra et al. teach administering ActRII signaling inhibitors to treat splenomegaly (paras 0010, 0027, 0149, 0286 and 0289). Seehra et al. teach an ActRII signaling inhibitor polypeptide sequence that is 100% identical to instant SEQ ID NO:25 (sequence search of record)(applies to claim 7 and 39). Seehra et al. teach an ActRII applies to claim 37).
Seehra et al. teach that the most common causes of ineffective erythropoiesis are the thalassemia syndromes, hereditary hemoglobinopathies in which imbalances in the production of intact alpha- and beta-hemoglobin chains lead to increased apoptosis during erythroblast maturation. Seehra et al. teach that thalassemia syndromes are named according to their severity. Alpha-thalassemias include alpha-thalassemia minor (also known as alpha-thalassemia trait; two affected .alpha.-globin genes), hemoglobin H disease (three affected alpha-globin genes), and alpha-thalassemia major (also known as hydrops fetalis; four affected alpha-globin genes). Seehra et al. teach that beta-thalassemias include beta-thalassemia minor (also known as beta-thalassemia trait; one affected beta-globin gene), beta-thalassemia intermedia (two affected .beta.-globin genes), hemoglobin E thalassemia (two affected .beta.-globin genes), and beta-thalassemia major (also known as Cooley's anemia; two affected beta.-globin genes resulting in a complete absence of beta.-globin protein) (para 150 and claims)(applies to claims 7, 72 and 80). Seehra et al. teach that in certain embodiments, the ActRII signaling inhibitor may be used in combination with supportive therapies for ineffective erythropoiesis. Such therapies include transfusion with either red blood cells or whole blood to treat anemia (para 164 and claims)(applies to claim 11). Seehra et al. teach that it is understood that the dosage regimen will be determined by the attending physician considering various factors which modify the action of the subject compounds of the invention (para 0186). 
0/B0) commonly develop hypersplenism after 5-10 years of regular red cell transfusions. Cohen et al. teach that as a result of splenic enlargement, transfusion requirements steadily increases. Cohen et al. teach that splenectomy reduces transfusion requirement in patients with thalassemia. Cohen et al. teach that their studies indicate that the effect of splenectomy on transfusion requirements is long-lasting and that large variations in annual transfusion requirements after splenectomy should prompt a search for accessory spleens or other causes of red cell destruction.
Ogston-Tuck teaches common subcutaneous injection sites include the upper arm, thighs and the umbilical region of the abdomen (page 54, 4th-5th full paragraphs)(applies to claim 7).
It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a method of treating beta-thalassemia in a subject comprising subcutaneously administering an ActRII signaling inhibitor polypeptide sequence that is 100% identical to instant SEQ ID NO:25 and SEQ ID NO: 23), as taught by Sung et al., to include subjects having a particular genotype in beta-thalassemia, such as B0/B0, as taught by Seehra et al., wherein the beta-thalassemia genotype B0/B0 subject has prior splenectomy, as taught by Cohen et al. wherein said subcutaneous administration is to the upper arm, abdomen or thigh of the subject as taught by Ogston-Tuck. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success for the following reasons. 
Both Sung and Seehra teach the use of ActRII signaling inhibitors (i.e. SEQ ID NO:25 and SEQ ID NO:23) to treat beta-thalassemia. Seehra et al. teach beta-0/B0). Seehra et al. teach administering ActRII signaling inhibitors to treat splenomegaly (enlarged spleen). Because Cohen et al. teach subjects with beta-thalassemia major commonly develop spleen enlargement and that splenectomy reduces transfusion requirement, it would be obvious that a beta-thalassemia major subject has prior splenectomy. Lastly certain body areas (e.g. upper arm or thigh) have fewer blood vessels and more subcutaneous fat. Injections to those sites would cause less pain and discomfort to the subject.

2. Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sung et al., Seehra et al., Cohen et al. and Ogston-Tuck as applied to claim 7 above, and further in view of Panigrahi et al. (Reference of record; Hematology, Volume 13/No. 4:247-252, 2008).
The teachings of Sung et al., Seehra et al., Cohen et al. and Ogston-Tuck are described above. The combined references teach a method of treating beta-thalassemia comprising subcutaneously administering an ActRII signaling inhibitor to the upper arm, abdomen or thigh at a dose of about 0.8 mg/kg or about 1.0 mg/kg at 21 days intervals wherein the ActRII signaling inhibitor that is 100% identical to instant SEQ ID NO:25, wherein the subject has a particular genotype in beta-thalassemia such as B°/B°, wherein the subject has prior splenectomy. The references do not teach wherein the subject has hereditary persistence of fetal hemoglobin.
applies to claim 9).
It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a method of treating beta-thalassemia in a subject comprising subcutaneously administering an ActRII signaling inhibitor polypeptide sequence that is 100% identical to instant SEQ ID NO:25, wherein said subjects have B°/B° genotype and has prior splenectomy and wherein said subcutaneous administration is to the upper arm, abdomen or thigh of the subject as taught by Sung et al., Seehra et al., Cohen et al. and Ogston-Tuck, to include subjects with hereditary persistence of fetal hemoglobin. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success because Panigrahi et al. teach that sometimes there is a co-inheritance of hereditary persistence of fetal hemoglobin (HPFH) and beta-thalassemia. Panigrahi et al. teach that there are over 80 million carriers of beta-thalassemia and that the phenotype is influenced by type of mutations.

3. Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al., Seehra et al., Cohen et al. and Ogston-Tuck, S., as applied to claim 7 above and further in view of Sherman et al. (Reference of record; US 2009/0163417; published June 2009).
The teachings of Sung et al., Seehra et al., Cohen et al. and Ogston-Tuck are described above. The combined references teach a method of treating beta-thalassemia 
Sherman et al. teach administering activin receptor type II (ActRII) signaling inhibitors to treat thalassemias. Sherman et al. teach ActRII signaling inhibitors to include inhibitors of ActRIIB signaling (paras 0008, 0011 and 0012). Sherman et al. teach an ActRII signaling inhibitor polypeptide sequence that is 98% identical to instant SEQ ID NO:25 (sequence search of record). Sherman et al. teach that it is understood that the dosage regimen will be determined by the attending physician considering various factors which modify the action of the subject compounds of the invention (e.g., ActRIIB polypeptides). The various factors include, but are not limited to, the patient's red blood cell count, hemoglobin level or other diagnostic assessments, the desired target red blood cell count, the patient's age, sex, and diet, the severity of any disease that may be contributing to a depressed red blood cell level, time of administration, and other clinical factors. Progress can be monitored by periodic assessment of red blood cell and hemoglobin levels, as well as assessments of reticulocyte levels and other indicators of the hematopoietic process (para 0130)(applies to clams 13 and 16).
It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a method of treating beta-thalassemia in a subject comprising 

APPLICANT’S ARGUMENTS
Applicant argues that claim 7 has been amended to further recite “wherein the subject has prior splenectomy.” Applicant argues that the treatment of transfusion-dependent beta-thalassemia patients who had prior splenectomy was believed to be challenging because those patients are likely to have the most severe symptoms. Applicant cites submitted reference Rachmilewitz, et al., (Blood, 118/13:3479-88, Sep 0/B0 genotype beta-thalassemia patients require regular transfusions of red blood cells to survive and that repeated transfusions can cause iron overload, leading to severe complications. Applicant cites submitted references Galanello, et al. (Orphanet J Rare Dis, 5/11:1-15; May 2010).  Applicant argues that many transfusion-dependent patients continued to develop progressive accumulation of iron and that this can lead to tissue damage and eventually death, particularly from cardiac disease. Applicant cites submitted reference Dreuzy et al. (Biomedical Journal, 39/1: 24-38, February 2016). 
Applicant discusses reference C548 (The BELIEVE Trial: Results of a Phase 3, Randomized, Double-Blind, Placebo-Controlled Study of Luspatercept in Adult Beta-Thalassemia Patients Who Require Regular Red Blood Cell Transfusions, reference submitted on January 31, 2020). Applicant submits reference C548 as evidence demonstrating that transfusion-dependent beta-thalassemia patients who have prior splenectomy could be effectively treated using the ActRII signaling inhibitor presently claimed. Applicant submits that reference C548 presents a subgroup analysis of the results obtained from a clinical trial in reference C549 (An Efficacy and Safety Study of Luspatercept ACE-536 versus Placebo in Adults Who Require Regular Red Blood Cell Transfusions Due to Beta Thalassemia BELIEVE; ClinicalTrials.gov Identifier: NCT02604433; submitted on January 31, 2020). Applicant submits that the detailed protocol of the clinical study is described in Example 5 of the present application (paras 00384-00411), and further details can be found in Example 1 (paras 00324-00344). Applicant states that the primary objective of the study was to measure proportion of subjects with haematological improvement from Week 13 to Week 24 compared to the 
Applicant discusses reference C550 (Assessment of response to Luspatercept by beta-globin genotype in adult patients with beta-thalassemia in the BELIEVE trial, submitted on January 31, 2020).  Applicant argues that reference C550 is further evidence demonstrating that the ActRII signaling inhibitor presently claimed could effectively treat patients with B0/B0 genotype beta-thalassemia. Applicant argues that reference C550 is a subgroup analysis of the results obtained from the BELIEVE clinical trial as described above and aims to explore the association between beta-globin genotype and response to luspatercept in adult patients with beta-thalassemia. Applicant argues that the analysis in C550 demonstrates that the B0/B0 patient group, the most difficult to be treated group, is responsive to the treatment of luspatercept. Applicant argues that a significantly greater proportion of luspatercept-treated patients in the B0/B0 patient group achieved clinically meaningful reductions in RBC transfusion burden of > 33% during any 12-week interval versus placebo (70.6% vs. 31.4%, P<0.001). 
Applicant submits that many patients with B0/B0 genotype beta-thalassemia require splenectomy. Applicant argues in light of the analysis in references 548 and C550, 0/B0 genotype beta-thalassemia who have prior splenectomy could be effectively treated using the presently claimed method. Applicant argues that none of the references cited by the Examiner explicitly states treating patients with B0/B0 genotype beta-thalassemia who have prior splenectomy with the ActRII signaling inhibitor.


EXAMINER’S RESPONSE
	Applicant’s arguments have been fully considered but are not found persuasive. 
	The Examiner takes no issue with Applicant's general comments regarding submitted references Rachmilewitz et al. (Blood, 118/13:3479-88, Sep 2011),  Galanello et al. (Orphanet J Rare Dis, 5/11:1-15; May 2010) and Dreuzy et al. (Biomedical Journal, 39/1: 24-38, February 2016).
Regarding reference C548 (The BELIEVE Trial: Results of a Phase 3, Randomized, Double-Blind, Placebo-Controlled Study of Luspatercept in Adult Beta-Thalassemia Patients Who Require Regular Red Blood Cell Transfusions), reference C549 (An Efficacy and Safety Study of Luspatercept ACE-536 Versus Placebo in Adults Who Require Regular Red Blood Cell Transfusions Due to Beta Thalassemia BELIEVE ClinicalTrials.gov Identifier: NCT02604433), Example 1 and Example 5 of the present application: 
Applicant argues that transfusion-dependent beta-thalassemia patients who have prior splenectomy could be effectively treated using the ActRII signaling inhibitor presently claimed. Applicant states that a significantly greater proportion of luspatercept-treated 0/B0 genotype beta-thalassemia who have prior splenectomy with the ActRII signaling inhibitor. These arguments are not found persuasive for the following reasons:
1.  The instant claims are not drawn to a method for reducing RBC transfusion burden in beta-thalassemia genotype B0/B0 subjects. 
2.  Independent claim 7 does not require that the beta-thalassemia genotype B0/B0 subjects are transfusion-dependent. See claim 11, which recites wherein the beta-thalassemia is transfusion dependent beta thalassemia.
3.  The instant claims do not require that the subjects are beta-thalassemia genotype B0/B0 subjects. See claims 72 and 80, which recite expressed hemoglobin E, no expressed hemoglobin S and alpha-thalassemia. 
4.  The Cohen reference teaches that patients with beta-thalassemia major (i.e. genotype B0/B0) commonly develop hypersplenism after 5-10 years of regular red cell transfusions. Cohen et al. teach that as a result of splenic enlargement, transfusion requirements steadily increases. Cohen et al. teach that splenectomy reduces transfusion requirement in patients with thalassemia. 
The Examiner submits that splenectomy is also reducing the RBC transfusion burden. Indeed, Applicant states that luspatercept-treated patients in “the having prior splenectomy patient group” achieved reductions in RBC transfusion burden during Week 13 to Week 24 versus placebo (24.0% vs. 23.1%, P=0.0003). Thus, it appears that the RBC transfusion burden in transfusion-dependent beta-thalassemia genotype B0/B0 0/B0 subjects having prior splenectomy treated with placebo is a difference of about 0.9%. 

	Regarding reference C550 (Assessment of response to Luspatercept by beta-globin genotype in adult patients with beta-thalassemia in the BELIEVE trial):
	Applicant’s arguments that Reference C550 teaches a significantly greater proportion of luspatercept treated patients in the beta-thalassemia B0/B0 patient group achieved meaningful reduction in red blood cell (RBC) transfusion is not persuasive for the following reasons: 
1.  The Examiner notes that Reference C550 fails to teach that the subjects have prior splenectomy.
2.  The instant claims are not drawn to a method for reducing RBC transfusion burden in beta-thalassemia genotype B0/B0 subjects.
3.  Independent claim 7 does not require that the beta-thalassemia subjects genotype B0/B0 are transfusion-dependent beta-thalassemia.  See claim 11, which recites wherein the beta-thalassemia is transfusion dependent beta thalassemia. 
4.  The instant claims do not require that the subjects are beta-thalassemia genotype B0/B0 subjects. See claims 72 and 80, which recite expressed hemoglobin E, no expressed hemoglobin S and alpha-thalassemia.
5.  Both Sung and Seehra teach the use of ActRII signaling inhibitors (i.e. SEQ ID NO:25 and SEQ ID NO:23) to treat beta-thalassemia. Seehra et al. teach beta-thalassemia treatment to include subjects with beta-thalassemia major (i.e. genotype 0/B0). Seehra et al. teach that the ActRII signaling inhibitor may be used in combination with supportive therapies for ineffective erythropoiesis such as transfusion with red blood cells (as recited in instant claim 11). 
	
			Conclusion
		No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882.  The examiner can normally be reached on M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        4/20/2021









SEQUENCE SEARCH RESULT A

This page gives you Search Results detail for the Application 15573177 and Search Result 20210420_113311_us-15-573-177-23.minpct97.rag. 



Title:          US-15-573-177-23
Perfect score:  628
Sequence:       1 ETRECIYYNANWELERTNQS..........RFTHLPEAGGPEVTYEPPPT 107

                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     7     628  100.0    107  21  BBF84309                  Modified human Act


RESULT 7
BBF84309
ID   BBF84309 standard; protein; 107 AA.
XX
AC   BBF84309;
XX
DT   03-JUL-2014 (first entry)
XX

XX
KW   ActRIIB protein; Activin type-IIB receptor; anemia; antianemic;
KW   beta thalassemia; expression; genetic marker; genetic-disease-gen.;
KW   hematological-gen.; mutein; protein detection; protein therapy;
KW   therapeutic.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Misc-difference 55
FT                   /note= "Wild-type Leu substituted by Asp"
XX
CC PN   WO2014066486-A2.
XX
CC PD   01-MAY-2014.
XX
CC PF   23-OCT-2013; 2013WO-US066350.
XX
PR   24-OCT-2012; 2012US-0718126P.
XX
CC PA   (CGEN ) CELGENE CORP.
XX
CC PI   Sung V,  Chopra R,  Hermine O,  Cruz Moura I,  Dussiot M;
CC PI   Trovati Maciel T,  Fricot A;
XX
DR   WPI; 2014-H87107/32.
XX
CC PT   Treating anemia by assessing the level and/or activity of growth 
CC PT   differentiation factor 11 (GDF11) in a tissue sample, and if the level 
CC PT   and/or activity of GDF11 is elevated, administering an activin receptor 
CC PT   type II inhibitor.
XX
CC PS   Disclosure; SEQ ID NO 23; 149pp; English.
XX
CC   The present invention relates to a method for treating anemia in a 
CC   subject in need of treatment. The method involves: (a) assessing the 
CC   level and/or activity of growth differentiation factor 11 (GDF11) in a 
CC   tissue sample of the subject, and (b) if the level and/or activity of 
CC   GDF11 is elevated over the normal level and/or activity of GDF11, 
CC   administering an activin receptor type II (ActRII) inhibitor to the 
CC   subject. The activin receptor type II inhibitor is a humanized fusion-
CC   protein consisting of the extracellular (EC) domain of ActRIIA or ActRIIB
CC   and the human immunoglobulin G1 (IgG1) Fc domain. The invention further 
CC   discloses: (1) a method for treating beta thalassemia; (2) a method for 
CC   increasing red blood cell levels or orthochromatic erythroblasts (Ery-C) 
CC   in a subject; and (3) a method of determining the level and/or activity 
CC   of GDF11 in a tissue sample of a patient having anemia. The methods of 
CC   the invention are useful for treating diseases associated with anemia or 
CC   ineffective erythropoiesis by using the level and/or activity of a ligand
CC   of an activin receptor, in particular, GDF11, as an indicator of 
CC   responsiveness of a patient to the treatment, efficacy of the treatment, 

CC   inhibitor. Note: SEQ ID NO: 54 is mentioned under Table 1 but the 
CC   corresponding sequence is not shown in the specification. The present 
CC   sequence represents a modified human ActRIIB polypeptide with the N-
CC   terminal 6 amino acids deletion and C-terminal 4 amino acids deletion of 
CC   ActRIIB extracellular domain (residues 25-131 of SEQ ID NO: 28 (see 
CC   BBF84314)) and L79D mutation which is used in preparing the ActRII 
CC   inhibitor for use in treating anemia and beta thalassemia.
XX
SQ   Sequence 107 AA;

  Query Match             100.0%; Score 628; DB 21; Length 107;
  Best Local Similarity   100.0%;  
  Matches 107; Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0

Qy          1 ETRECIYYNANWELERTNQSGLERCEGEQDKRLHCYASWRNSSGTIELVKKGCWDDDFNC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ETRECIYYNANWELERTNQSGLERCEGEQDKRLHCYASWRNSSGTIELVKKGCWDDDFNC 60

Qy         61 YDRQECVATEENPQVYFCCCEGNFCNERFTHLPEAGGPEVTYEPPPT 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YDRQECVATEENPQVYFCCCEGNFCNERFTHLPEAGGPEVTYEPPPT 107






SEQUENCE SEARCH RESULT B


This page gives you Search Results detail for the Application 15573177 and Search Result 20210420_113314_us-15-573-177-23.minpct97.rapbm. 

Title:          US-15-573-177-23
Perfect score:  628
Sequence:       1 ETRECIYYNANWELERTNQS..........RFTHLPEAGGPEVTYEPPPT 107

                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     9     628  100.0    107  11  US-13-654-191-29           Sequence 29, Appl
    
RESULT 9
US-13-654-191-29
; Sequence 29, Application US/13654191
; Publication No. US20130243743A1
; GENERAL INFORMATION
;  APPLICANT: SEEHRA, JASBIR

;  APPLICANT:KUMAR, RAVINDRA
;  APPLICANT:SURAGANI, NAGA VENKATA SAI RAJASEKHAR
;  TITLE OF INVENTION: METHODS AND COMPOSITIONS FOR TREATING INEFFECTIVE ERYTHROPOIESIS
;  FILE REFERENCE: PHPH-060-101
;  CURRENT APPLICATION NUMBER: US/13/654,191
;  CURRENT FILING DATE: 2012-10-17
;  PRIOR APPLICATION NUMBER: 61/547,932
;  PRIOR FILING DATE: 2011-10-17
;  NUMBER OF SEQ ID NOS: 46
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 29
;  LENGTH: 107
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide
US-13-654-191-29

  Query Match             100.0%; Score 628; DB 11; Length 107;
  Best Local Similarity   100.0%;  
  Matches 107; Conservative    0; Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ETRECIYYNANWELERTNQSGLERCEGEQDKRLHCYASWRNSSGTIELVKKGCWDDDFNC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ETRECIYYNANWELERTNQSGLERCEGEQDKRLHCYASWRNSSGTIELVKKGCWDDDFNC 60

Qy         61 YDRQECVATEENPQVYFCCCEGNFCNERFTHLPEAGGPEVTYEPPPT 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YDRQECVATEENPQVYFCCCEGNFCNERFTHLPEAGGPEVTYEPPPT 107